Citation Nr: 1117459	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  07-25 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney-at-Law



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from November 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

At the outset, the Board notes that service connection is currently in effect for posttraumatic stress disorder (PTSD), rated as 70 percent disabling; status post right elbow injury with traumatic arthritis, rated as 20 percent disabling; malaria, rated as noncompensable; a shell fragment wound to the right calf, rated as noncompensable; and a shell fragment wound to the right buttock, rated as noncompensable.  

In a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the veteran's service-connected disabilities have on his ability to work.  38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

As it relates to the service-connected PTSD, the Board notes that at the time of the April 2006 VA examination, the examiner diagnosed the Veteran as having chronic PTSD and depressive disorder as secondary to PTSD and assigned a GAF score of 40.  The examiner then stated that the Veteran's PTSD had its impact mainly on recreational, family, and social functioning.  The only indication about employment was that the Veteran indicated that his unemployment was not due to his mental disorder effects.  The examiner did not comment on the impact of the Veteran's PTSD on his employability.  

The Board further notes that a GAF score between 31 and 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The April 2006 VA general medical examiner did not comment on the impact of the right elbow injury with traumatic arthritis on the Veteran's employability.  

In light of the lack of discussion of the degree of impairment of employability due to the service-connected disabilities, another examination is required.

The Board further notes that the last VA treatment records associated with claims folder date back to June 2007.  As this matter is in remand status, an attempt should be made to obtain up-to-date VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment records of the Veteran from the Clarksburg VAMC from June 2007 to the present.  

2.  Thereafter, the Veteran should be afforded appropriate VA examination(s) by qualified physicians to determine the impact of all his service-connected disabilities on his ability to maintain gainful employment.  The claims folder must be made available and be reviewed by the examiner(s).  The psychiatric examiner must assign a numerical code under the Global Assessment of Functioning Scale (GAF) provided in the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) only as it relates to the Veteran's service-connected psychiatric disability.  The examiner(s) is (are) requested to answer the following:

Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience or whether such an etiology or relationship is unlikely (i.e., less than a 50- 50 probability).  Age is not to be considered a factor in rendering this opinion.  The examiner(s) should provide a rationale for the opinion(s) rendered.  The examination report(s) should indicate if the examiner(s) reviewed the records.

3.  Advise the Veteran in writing that it is his responsibility to report for the VA examinations, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, obtain documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

4.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal.  If any benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


